                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                   Plaintiff,

      v.                                          Case No. 11-cr-105-pp

ANTHONY D. AUSTIN, SR.,

                   Defendant.


 ORDER DENYING DEFENDANT’S MOTION FOR EARLY TERMINATION OF
              SUPERVISED RELEASE (DKT. NO. 45)


       On September 5, 2012, Judge Randa sentenced the defendant to sixty

months’ imprisonment on Count One of his indictment, charging him with

being a felon in possession of a firearm. Dkt. No. 40. He entered judgment the

next day. Dkt. No. 41. The sentence included a term of three years of

supervised release. Id.

      The defendant started his supervised release term on January 12, 2017,

which means that it is scheduled to expire on January 11, 2020. Dkt. No. 48 at

1. The defendant has served approximately twenty-one months of his thirty-

six-month supervised release term. On September 7, 2018, the court received a

letter from the defendant, asking the court to terminate his supervised release

early. Dkt. No. 45. The letter indicated that the defendant lives with his

girlfriend in Greenfield, Wisconsin and that he has maintained employment as




                                        1
a cab driver with American United Transportation Group since a week after his

supervised release began. Id. at 1.

      The defendant also told the court of his creative business ventures. He

wrote that he has used the income from his job to restart his magazine

business—“Da Plug Magazine”—and that he currently is working on the first

print. Id. He wrote that he owns another business, “Powerball Team

Entertainment, LLC,” which “provides a low cost, positive avenue for local

artists to showcase their music in the form of public shows.” Id. He indicated

that he started “PBT Publishing, LLC” in order “to provide an avenue for

artist[s]to publish their music.” Id. Finally, he says that his most recent project

is “PBT Transportation Group, LLC,” which he created “in response to the offer

by Amazon to become a franchise partner to deliver their packages.” Id. at 1-2.

He told the court that the selection process is long and competitive and that he

may have to spend the last phase of the process in Seattle, Washington for

training. Id. at 2. He noted that, with these growing businesses, he may have

opportunities to travel out of the state and that he would like to obtain early

release to freely grow his businesses and accept the opportunities that arise.

Id.

      In support of his request, the defendant noted that he had: (a) never

missed an appointment with his supervising officer; (b) never failed a drug

screen; (c) completed a mental health assessment; (d) obtained gainful

employment; (e) kept in contact with his supervising officer; (f) obtained




                                         2
suitable housing; (g) had no negative contact with law enforcement; (h) had all

positive home visits; and (i) had submitted all paperwork as required. Id.

      After the court entered an order requesting the position of the

government and the probation office, dkt. No. 46, the government filed an

objection to the defendant’s request, dkt. no. 47. The objection reminded the

court that courts grant early termination of supervised release only under

exceptional circumstances. It also noted that the defendant bears the burden of

showing that he has done exceptionally well, or that remaining on supervised

release poses an undue hardship. Id. at 1. The government wrote that the

defendant’s letter shows that he is following the rules of his supervised release,

but observed that following the rules “is not a sufficient basis to support early

termination of supervised release.” Id. The government further contended that

while the defendant’s businesses may create opportunities for out of state

travel in the future, he had not yet shown any concrete travel plans that had

been frustrated by his supervision. Id. Finally, it reminded the court that the

defendant’s conviction occurred while he was on supervised release for a felony

drug dealing conviction and that the instant offense occurred after the

defendant brandished a loaded firearm in a crowded restaurant. Id.

      The probation department confirmed the defendant’s compliance with his

conditions of supervised release, writing that the defendant has only “incurred

minor violations for failing to attend four random drug screens, leaving the

judicial district without consent, and missing one scheduled mental health

appointment.” Dkt. No. 48 at at 2. Otherwise, the defendant has made himself

                                        3
available for home and office visits, has not submitted any dirty urine screens,

has paid his $100.00 special assessment, has been successfully discharged

from mental health treatment, and has consistently worked for more than a

year and a half. Id.

      The court is pleased to hear that the defendant has met, and continues

to meet, the conditions of his supervised release. The court also is pleased to

hear that the defendant has remained employed during his term of supervised

release and that his business ventures are going well—he clearly is creative,

motivated and hard-working. These are good things. They are, as the defendant

said in his letter, “proof that [he is] determined to be and remain a productive

citizen of [his] community.” Dkt. No. 45 at 2.

      As well as the defendant is doing, however, at this point, the court

cannot conclude that he has demonstrated the “extraordinary circumstances”

justifying termination of his supervised release over a year before it is set to

expire. The court expects every defendant on supervised release to follow the

court’s orders. It may be that, in the coming fifteen months, the travel

opportunities the defendant hopes for will become more concrete. If that

happens, he can renew his motion—particularly if he can demonstrate that

being on supervised release is preventing him from taking advantage of

concrete opportunities. In the meantime, the court strongly encourages the




                                         4
defendant to keep up the good work.

      The court DENIES WITHOUT PREJUDICE the defendant’s letter motion

for early termination of supervised release. Dkt. No. 45.

      Dated in Milwaukee, Wisconsin this 18th day of October, 2018.

                                      BY THE COURT:


                                      _____________________________________
                                      HON. PAMELA PEPPER
                                      United States District Judge




                                        5
